Opinion by
Judge Pryor :
While the offense is neither lessened nor aggravated by the character of the weapon concealed, if in violation of the statute, still *932the commonwealth has accused the appellee of violating the statute in carrying concealed a particular kind of deadly weapon, and this was the issue to be passed on by the jury. While the particular kind of knife was not necessary to be stated, the commonwealth has made it essential by the specific allegation that the deadly weapon was a bowie knife. This rule of pleading and practice is well established, and the court below acted properly in refusing the instruction asked by the attorney for the commonwealth.

Moss, for appellant.

Judgment affirmed.